10 So. 3d 711 (2009)
Brock J. GRIFFIN, Petitioner,
v.
TRAFFIC CONTROL PRODUCTS and Liberty Mutual Insurance Company, Respondents.
No. 1D09-1235.
District Court of Appeal of Florida, First District.
June 12, 2009.
Brock J. Griffin, pro se, Petitioner.
Masnikoff & Steinberg, P.A., West Palm Beach, for Respondents.
PER CURIAM.
Petitioner has failed to demonstrate how the order of the lower tribunal departed from the essential requirements of the law, or that the order resulted in irreparable harm. See Vazquez v. Wendy's, 931 So. 2d 152 (Fla. 1st DCA 2006).
DENIED.
BENTON, LEWIS, and CLARK, JJ., concur.